 



Exhibit 10.29
SECURITIES PURCHASE AGREEMENT
     THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of
January 11, 2008, by and among Solar Enertech Corp., a Nevada corporation (the
“Company”) and the investors listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).
WITNESSTH
     A. WHEREAS, the Company and Buyers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) with respect to Buyers that
are U.S. persons (as that term is defined in Rule 903(k) of the Securities Act)
and Rule 903 of Regulation S with respect to Buyers that are non-U.S. persons,
each as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the Securities Act;
     B. WHEREAS, each Buyer wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, (i) the number of shares
(the “Shares”)of common stock, par value $.0001 per share (“Common Stock”) set
forth opposite such Buyer’s name in column (3) on the Schedule of Buyers
attached hereto (which aggregate amount for all Buyers shall be up to 24,318,181
Shares in amounts as subscribed by the Buyers), and (ii) warrants, in
substantially the form attached hereto as Exhibit A (the “Series C Warrants” or
the “Warrants”) to acquire up to that number of additional shares of Common
Stock (the “Warrant Shares”) set forth opposite such Buyer’s name in column
(4) of the Schedule of Buyers (which aggregate amount for all Buyers shall be up
to 24,318,181 Warrants);
     C. WHEREAS, the Shares, the Warrants and the Warrant Shares collectively
are referred to herein as the “Securities.”
     NOW, THEREFORE, in consideration of the mutual covenants and other
agreements contained in this Agreement, the Company and Buyer hereby agree as
follows:
     1. PURCHASE AND SALE OF SHARES AND WARRANTS.
          (a) Purchase of Shares and Warrants.
               (i) Shares and Warrants. Subject to the satisfaction (or waiver)
of the conditions set forth in Sections 6 and 7 below, the Company shall issue
and sell to each Buyer, and each Buyer agrees to purchase from the Company on
the Closing Date (as defined below), the Shares and Warrants (the “Closing”).
               (ii) Closing. The date and time of the Closing shall be no later
than 10:00 a.m., New York City time on January 15, 2008 (or such later date as
is mutually agreed to by the Company and Buyer) (the “Closing Date”) after
notification of satisfaction (or waiver) of

 



--------------------------------------------------------------------------------



 



the conditions to the Closing set forth in Sections 6 and 7 below, to occur at
the offices of Richardson & Patel LLP, 405 Lexington Avenue, 26th Floor, New
York, New York 10174 unless the Company and each Buyer (as defined below) agree
otherwise.
               (iii) Purchase Price. The aggregate purchase price for the Shares
and Warrants to be purchased by the Buyers at the Closing (the “Purchase Price”)
shall be up to $21,400,000.
          (b) Form of Payment. On the Closing Date, each Buyer shall:
(i) deliver its Purchase Price to the Escrow Agent (as defined below) pursuant
to Section 1.3 of the Escrow Agreement, dated as of January 10, 2008, by and
among the Company, the Buyers and Richardson & Patel LLP (“Escrow Agent”),
attached hereto as Exhibit D (the “Escrow Agreement”), and (ii) the Company
shall deliver to each Buyer the Shares (allocated in such amounts as Buyer shall
request) which such Buyer is then purchasing hereunder along with the Warrants
(allocated in the amounts as Buyer shall request) which such Buyer is
purchasing, in each case duly executed on behalf of the Company and registered
in the name of each such Buyer or its designee.
     2. BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect only to itself that:
     (a) Investment Purpose. Buyer is acquiring the Shares and Warrants, and
upon exercise of the Warrants, will acquire the Warrant Shares issuable upon
exercise of the Warrants, as principal for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act; provided, however, that by making the representations herein, Buyer
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an exemption under the Securities Act
and pursuant to the applicable terms of the Transaction Documents (as defined in
Section 3(c)). Buyer is acquiring the Securities hereunder in the ordinary
course of its business. Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person (as defined in
Section 3(s)) to distribute any of the Securities. As the Shares being purchased
are “restricted” securities, Buyer understands that the following legend will be
placed on the Shares:

      “THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. NOTWITHSTANDING THE

---2---



--------------------------------------------------------------------------------



 



      FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”

     (b) Accredited Investor Status. At the time Buyer was offered the
Securities, it was, at the date hereof, and on each date on which it exercises
any Warrants, it will be either: (i) an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or
(ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act. Buyer is not required to be registered as a broker-dealer under
Section 15 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).
     (c) Reliance on Exemptions. Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Securities.
     (d) Information. Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials deemed relevant to making an informed investment decision relating
to the offer and sale of the Securities that have been requested by Buyer. Buyer
and its advisors, if any, have been afforded the opportunity to ask questions of
the Company. Neither such inquiries nor any other due diligence investigations
conducted by Buyer or its advisors, if any, or its representatives shall modify,
amend or affect Buyer’s right to rely on the Company’s representations and
warranties contained herein. Buyer understands that its investment in the
Securities involves a high degree of risk and is able to afford a complete loss
of such investment. Buyer has sought such accounting, legal and tax advice as it
has considered necessary to make an informed investment decision with respect to
its acquisition of the Securities.
     (e) No Governmental Review. Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
     (f) Authorization. Buyer has full power and authority to enter into the
Transaction Documents to which it is a signatory. All action on the part of the
Buyer, its officers, directors and stockholders necessary for authorization,
execution and delivery of the Transaction documents has been taken or will be
taken prior to the Closing. Each such agreement shall constitute the legal,
valid and binding obligations of Buyer enforceable against Buyer in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, liquidation and other similar laws

---3---



--------------------------------------------------------------------------------



 



relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.
     (g) No Conflicts. The execution, delivery and performance by Buyer of this
Agreement and the consummation by Buyer of the transactions contemplated hereby
will not (i) result in a violation of the organizational documents of Buyer or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Buyer is a party, or (iii) result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to Buyer, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of Buyer to perform its
obligations hereunder.
     (h) Residency. Buyer is a resident of that jurisdiction specified below its
address on the Buyer signature page hereto.
     (i) No Legal Advice From the Company. Buyer acknowledges that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with his or its own legal counsel and investment and tax advisors.
Buyer is relying solely on such counsel and advisors and not on any statements
or representations of the Company or any of its representatives or agents for
legal, tax or investment advice with respect to this investment, the Transaction
Documents, the transactions contemplated herein or therein or the securities
laws of any jurisdiction.
     (j) Buyer’s Broker Fees. Buyer shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions for
placement agents, financial advisors and/or brokers engaged by Buyer relating to
or arising out of the transactions contemplated hereby.
     (k) Certain Trading Activities. Other than the transactions contemplated
herein, since the time that Buyer was first contacted by the Company, the Agent
or any other Person regarding this investment in the Company, neither the Buyer
nor any Affiliate of Buyer which (x) had knowledge of the transactions
contemplated hereby, (y) has or shares discretion relating to Buyer’s
investments or trading or information concerning Buyer’s investments and (z) is
subject to Buyer’s review or input concerning such Affiliate’s investments or
trading (collectively, “Trading Affiliates”) has directly or indirectly, nor has
any Person acting on behalf of or pursuant to any understanding with Buyer or
Trading Affiliate, effected or agreed to effect any transactions in the
securities of the Company. Buyer hereby covenants and agrees not to, and shall
cause its Trading Affiliates not to, engage, directly or indirectly, in any
transactions in the securities of the Company or involving the Company’s
securities during the period from the date hereof until the earlier to occur of
(i) such time as the transactions contemplated by this Agreement are first
publicly announced as described in Section 4(h) hereof or (ii) such time as this
Agreement is terminated in full pursuant to Section 8 hereof. Other than to
other Persons party to this Agreement and those expressly acknowledged by the
Company, Buyer has maintained the

---4---



--------------------------------------------------------------------------------



 



confidentiality of the existence and terms of this transaction “Short Sales”
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act and all types of direct
and indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker-dealers or foreign
regulated brokers. Buyer acknowledges the SEC’s position set forth in Item 65,
Section 5 under Section A, of the Manual of Publicly Available Telephone
Interpretations, dated July 1997, compiled by the Office of Chief Counsel,
Division of Corporation Finance, and Buyer will adhere to such position.
     2.A. ADDITIONAL REPRESENTATIONS BY OFFSHORE BUYERS. Each Buyer that is a
non-U.S. person, severally and not jointly, represents and warrants with respect
only to itself that (Buyers that are non-U.S. persons shall indicate such status
on such Buyer’s signature page hereto):
          (i) Buyer is not a U.S. person or Buyer was not formed for the purpose
of investing in securities which have not been registered under the 1933 Act for
the benefit of a U.S. person;
          (ii) At the time the buy order for the Securities was originated,
Buyer was outside the United States and was not a U.S. person (and was not
purchasing for the account or benefit of a U.S. person) within the meaning of
Regulation S under the Securities Act;
          (iii) All subsequent offers and sales of the Securities and/or the
underlying shares of stock shall be made in compliance with Regulation S,
specifically Rule 903(b)(3) and/or pursuant to registration of the underlying
shares under the 1933 Act or pursuant to an exemption from registration under
the 1933 Act. Buyer acknowledges that it will offer, sell or otherwise transfer
the Securities, if prior to the date which is two years after the later of the
original issue date hereof and the last date on which the Company or any
affiliate of the Company was the owner of the Securities, only (A) to the
Company, (B) pursuant to a registration statement that has been declared
effective under the Securities Act, (C) pursuant to offers and sales that occur
outside the United States within the meaning of Regulation S under the
Securities Act in a transaction meeting the requirements of Rule 904 under the
Securities Act, or (D) pursuant to another available exemption from the
registration requirements of the Securities Act, subject to the Company’s right
prior to any offer, sale or transfer to require the delivery of an opinion of
counsel, certificates and/or other information reasonably satisfactory to the
Company.
          (iv) Buyer understands that the Company is the seller of the
Securities which are the subject of this Agreement, and that, for purpose of
Regulation S, a “distributor” is any underwriter, dealer or other person who
participates, pursuant to a contractual arrangement, in the distribution offered
or sold in reliance on Regulation S and that an “affiliate” is any partner,
officer, director or any person directly or indirectly controlling, controlled
by or under common control with any person in question. The undersigned agrees
that it will not, during the Restricted Period set forth under
Rule 903(b)(iii)(A), act as a distributor, either directly or through any
affiliate, nor shall it sell, transfer, hypothecate or otherwise convey the
Securities other than to a non-U.S. Person except in compliance with applicable
securities laws.

---5---



--------------------------------------------------------------------------------



 



          (v) Buyer and any person receiving a selling concession or acting as a
distributor or dealer on behalf of the Buyer prior to the expiration of the
restricted period under Regulation S will send a confirmation or other notice to
any other purchaser stating that the purchase is subject to the same
restrictions on offers and sales that apply to the Buyer.
          (vi) If Buyer is a dealer or a person receiving a selling concession
fee or other remuneration within the meaning of Regulation S under the
Securities Act, Buyer acknowledges that until the expiration of the one-year
restricted period within the meaning of Rule 903 of the Regulation S under the
Securities Act, any offer or sale of the Securities shall not be made by it to a
U.S. person or for the account or benefit of a U.S. person within the meaning of
Rule 902(k) of the Securities Act.
     3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. Except as set forth in
the SEC Documents (as defined in Section 3(l)) the Disclosure Schedule attached
hereto (the “Disclosure Schedule”), which Disclosure Schedule shall be deemed a
part hereof and shall qualify any representation made herein to the extent of
the disclosure contained in the corresponding section of the Disclosure
Schedule, the Company hereby represents and warrants to the Buyer that, as of
the Closing Date:
     (a) Subsidiaries. The Company has no direct or indirect Subsidiaries other
than as specified in the SEC Documents. Except as disclosed in the SEC
Documents, the Company owns, directly or indirectly, all of the capital stock of
each Subsidiary free and clear of any and all Liens other than Liens disclosed
in the SEC Documents, and all the issued and outstanding shares of capital stock
of each Subsidiary are validly issued and are fully paid, non-assessable and
free of preemptive and similar rights.
     (b) Organization and Qualification. The Company and its “Subsidiaries”
(which for purposes of this Agreement means any joint venture or any entity in
which the Company, directly or indirectly, owns any of the capital stock or
holds an equity or similar interest) are entities validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted. Each of the Company and its Subsidiaries
is duly qualified as a foreign entity to do business and, is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect. As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on the
business, properties, assets, operations, results of operations or condition
(financial or otherwise) of the Company and its Subsidiaries, individually or
taken as a whole, or on the transactions contemplated hereby or in the other
Transaction Documents or by the agreements and instruments to be entered into in
connection herewith or therewith, or on the authority or ability of the Company
to perform in any material respect its obligations under the Transaction
Documents (as defined below).

---6---



--------------------------------------------------------------------------------



 



     (c) Authorization; Enforcement; Validity. (i) the Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the Warrants, and each of the other agreements entered into
by the parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Transaction Documents”) and to issue the
Securities in accordance with the terms hereof and thereof; (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby, including,
without limitation, the issuance of the Shares and the Warrants, the reservation
for issuance and the issuance of the Warrant Shares issuable upon exercise of
the Warrants have been duly authorized by the Company’s Board of Directors and,
except as set forth in Section 3(f), no further filing, consent, or
authorization is required by the Company, its Board of Directors or its
stockholders; and (iii) this Agreement and the other Transaction Documents of
even date herewith have been (or upon delivery will have been) duly executed and
delivered by the Company and constitute the legal, valid and binding obligations
of the Company, enforceable against the Company in accordance with their
respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.
     (d) Issuance of Securities. The issuance of the Shares and Warrants are
duly authorized and are free from all taxes, liens and charges with respect to
the issue thereof. At Closing, the Company shall have reserved from its duly
authorized capital stock not less than the sum of 100% of the maximum number of
shares of Common Stock issuable upon exercise of the Warrants (without taking
into account any limitations on the exercise of the Warrants set forth in the
Warrants). Upon issuance of the Shares and upon exercise of the Warrants, the
Shares and the Warrant Shares, as the case may be, will be validly issued, fully
paid and nonassessable and free from all preemptive or similar rights, taxes,
liens and charges with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock. Assuming the
accuracy of each of the representations and warranties set forth in Section 2 of
this Agreement, the offer and issuance by the Company of the Securities is
exempt from registration under the Securities Act.
     (e) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Shares and Warrants and reservation for issuance and issuance of
the Warrant Shares) will not (i) result in a violation of any articles of
incorporation, articles of formation, any articles of designations or other
constituent documents of the Company or any of its Subsidiaries, any capital
stock of the Company or any of its Subsidiaries or bylaws of the Company or any
of its Subsidiaries or (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) in any
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or result in the imposition
of any Lien upon any of the material properties or assets of the Company or of
any Subsidiary pursuant to, any agreement, credit facility, debt or other

---7---



--------------------------------------------------------------------------------



 



instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including foreign, federal and state securities laws and regulations and
the rules and regulations of the NASD’s OTC Bulletin Board (the “Principal
Market”)) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected, except in the case of each of clauses (ii) and (iii), such as would
not be reasonably likely to have or reasonably be expected to result in a
Material Adverse Effect.
     (f) Consents. Neither the Company nor any of its Subsidiaries is required
to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof, except
for the following consents, authorizations, orders, filings and registrations
(none of which is required by any such agency to be filed or obtained before the
Closing): the filing of a listing application for the Shares and the Warrant
Shares with the Principal Market, if applicable, which shall be done pursuant to
the rules of the Principal Market, NASD or applicable securities or “Blue Sky”
laws of the states of the United States. The Company and its Subsidiaries are
unaware of any facts or circumstances that might prevent the Company from
obtaining or effecting any of the registration, application or filings pursuant
to the preceding sentence. The Company is not in violation of the listing
requirements of the Principal Market and has no knowledge of any facts that
would reasonably lead to delisting or suspension of the Common Stock on the
Principal Market in the foreseeable future.
     (g) Acknowledgement Regarding Buyer’s Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except as set
forth in Section 2(k)), it is understood and acknowledged by the Company
(i) that none of the Buyers have been asked by the Company to agree, nor has
Buyer agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) that past
or future open market or other transactions by Buyer, including Short Sales, and
specifically including, without limitation, Short Sales or “derivative”
transactions, before or after the Closing of this or future private placement
transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that Buyer, and counter-parties in
“derivative” transactions to which Buyer is a party, directly or indirectly,
presently may have a “short” position in the Common Stock, and (iv) that Buyer
shall not be deemed to have any affiliation with or control over any arm’s
length counter-party in any “derivative” transaction. The Company further
understands and acknowledges that (a) one or more Buyers may engage in hedging
activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Warrant Shares deliverable with respect to Securities are being determined
and (b) such hedging activities (if any) could reduce the value of the existing
stockholders’ equity interests in the Company at and after the time that the
hedging

---8---



--------------------------------------------------------------------------------



 



activities are being conducted. The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
     (h) Acknowledgment Regarding Buyer’s Purchase of Securities. Except as set
forth in the Disclosure Schedule or the SEC Documents, the Company acknowledges
and agrees that Buyer is acting solely in the capacity of an arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and that no Buyer is (i) an officer or director
of the Company, (ii) an “affiliate” of the Company or any of its Subsidiaries
(as defined in Rule 144 of the 1933 Act) or (iii) to the knowledge of the
Company, a “beneficial owner” of more than 10% of the shares of Common Stock (as
defined for purposes of Rule 13d-3 of the Exchange Act. The Company further
acknowledges that no Buyer is acting as a financial advisor or fiduciary of the
Company or any of its Subsidiaries (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to Buyer’s purchase of the Securities.
The Company further represents to Buyer that the Company’s decision to enter
into the Transaction Documents has been based solely on the independent
evaluation by the Company and its representatives.
     (i) No General Solicitation; Placement Agent’s Fees. Neither the Company,
nor any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, including, without limitation, any Person related to Buyer, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the Securities. The
Company shall be responsible for the payment of any of the Agent’s (as defined
below) fees relating to or arising out of the transactions contemplated hereby,
including but not limited toits outside counsel’s legal fees and expenses. The
Company acknowledges that it has engaged Knight Capital Markets, LLC as
placement agent (the “Agent”) in connection with the sale of the Securities. The
fees and expenses payable to the Agent are set forth in the Disclosure Schedule.
Other than the Agent, neither the Company nor any of its Subsidiaries has
engaged any placement agent or other agent in connection with the sale of the
Securities.
     (j) Dilutive Effect. The Company acknowledges that its obligation to issue
the Warrant Shares upon exercise of the Warrants in accordance with this
Agreement and the Warrants is, in each case, absolute and unconditional,
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company.
     (k) Application of Takeover Protections; Rights Agreement. The Company and
its board of directors have taken all necessary action in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Articles of Incorporation or the laws of the
state of its incorporation which is or could become applicable to Buyer as a
result of the transactions contemplated by this Agreement, including, without
limitation, the Company’s issuance of the Securities and Buyer’s ownership of
the Securities.

---9---



--------------------------------------------------------------------------------



 



     (l) SEC Documents; Financial Statements. Except as set forth in the
Disclosure Schedule or the SEC Documents, during the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act (all of the foregoing filed
prior to the date hereof and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”), or has received a
valid extension of such time of filing and has filed all SEC Documents prior to
the expiration of any such extension. The Company has delivered to the Buyer or
its representative true, correct and complete copies of the SEC Documents not
available on the EDGAR system. As of their respective filing dates, the SEC
Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective filing dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by the Company directly to the
Buyers which is not included in the SEC Documents, including, without
limitation, information referred to in Section 2(d) of this Agreement or in the
disclosure schedule, contains any untrue statement of a material fact or omits
to state any material fact necessary in order to make the statements therein, in
the light of the circumstance under which they are or were made not misleading.
     (m) Absence of Certain Changes. Since the date of the latest unaudited
financial statements included in the Company’s Form 10-KSB filed on December 28,
2007 and except as specifically disclosed in a subsequent SEC Report filed prior
to the date hereof or as set forth the Disclosure Schedule, (i) there has been
no event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, or be required to be disclosed
by the Company under applicable securities laws on a registration statement
filed with the SEC relating to an issuance and sale by the Company of its Common
Stock and which has not been publicly announced, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities incurred in the ordinary course of business
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the SEC, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to

---10---



--------------------------------------------------------------------------------



 



its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans or pursuant to conversion of outstanding
debt. The Company does not have pending before the SEC any request for
confidential treatment of information. Except as set forth in the Disclosure
Schedule, any event, liability or development with respect to the Company or its
Subsidiaries or their respective business, properties, operations or financial
condition, required to be disclosed by the Company under applicable securities
laws has been disclosed at least five (5) Trading Days prior to the date hereof.
The Company maintains and will continue to maintain a standard system of
accounting established and administered in accordance with generally accepted
accounting principles.
     (n) Conduct of Business; Regulatory Permits. Neither the Company nor any of
its Subsidiaries is in violation of any term of or in default under its
respective Certificates or Articles of Incorporation or its Bylaws or their
organizational charter or bylaws, respectively. Neither the Company nor any of
its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except for possible
violations which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, the Company is not in violation of any of the rules, regulations
or requirements of the Approved Market and has no knowledge of any facts or
circumstances that would reasonably lead to delisting or suspension of the
Common Stock by its Approved Market in the foreseeable future. Since March 10,
2006, (i) the Common Stock has been designated for quotation on the Principal
Market, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company and its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not be reasonably likely to have, individually
or in the aggregate, a Material Adverse Effect, and neither the Company nor any
such Subsidiary has received any written notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.
     (o) Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

---11---



--------------------------------------------------------------------------------



 



     (p) Neither the issuance of the Securities to the Buyer, nor the use of the
respective proceeds thereof, shall cause the Buyer to violate the U.S. Bank
Secrecy Act, as amended, and any applicable regulations thereunder or any of the
sanctions programs administered by the U.S. Department of the Treasury’s Office
of Foreign Assets Control (“OFAC”) of the United States Department of Treasury,
any regulations promulgated thereunder by OFAC or under any affiliated or
successor governmental or quasi-governmental office, bureau or agency and any
enabling legislation or executive order relating thereto. Without limiting the
foregoing, neither the Company nor any Subsidiary (a) is a person whose property
or interests in property are blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 200l Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (b) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner violative of Section 2, or (c) is
a person on the list of Specially Designated Nationals and Blocked Persons or
subject to the limitations or prohibitions under any other OFAC regulation or
executive order.
     (q) Sarbanes-Oxley Act. Except as set forth in the Disclosure Schedule or
the SEC Documents, the Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.
     (r) Transactions With Affiliates. Except as set forth in the SEC Documents
filed at least ten (10) days prior to the date hereof and other than the grant
of stock options disclosed on the Disclosure Schedule, none of the employees of
the Company or any of its Subsidiaries is presently a party to any transaction
with the Company or any of its Subsidiaries (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.
     (s) Equity Capitalization. As of the date hereof, the capitalization of the
Company is as set forth in the Disclosure Schedule. Except as disclosed in the
Disclosure Schedule: (i) none of the Company’s capital stock is subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company; (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights

---12---



--------------------------------------------------------------------------------



 



convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
material amounts, either singly or in the aggregate, filed in connection with
the Company or any of its Subsidiaries; (v) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the Securities Act;
(vi) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (vii) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities; (viii) the Company does not have
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement; and (ix) the Company and its Subsidiaries have no
liabilities or obligations required to be disclosed in the SEC Documents but not
so disclosed in the SEC Documents, other than those incurred in the ordinary
course of the Company’s or its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect. The Company has furnished to the Buyers true, correct and complete
copies of the Company’s Certificate of Incorporation, as amended and as in
effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s Bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
and the terms of all securities convertible into, or exercisable or exchangeable
for, shares of Common Stock and the material rights of the holders thereof in
respect thereto.
     (t) Indebtedness and Other Contracts. Since the date of the latest
unaudited financial statements included in the Company’s Form 10-KSB filed on
December 28, 2007 and except as disclosed in the Disclosure Schedule or the SEC
Documents, neither the Company nor any of its Subsidiaries (i) has any
additional outstanding Indebtedness (as defined below), (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect, (iii) is in
violation of any term of or in default under any contract, agreement or
instrument, including, without limitation, contracts, agreements or instruments
relating to any Indebtedness, except where such violations and defaults would
not result, individually or in the aggregate, in a Material Adverse Effect, or
(iv) is a party to any contract, agreement or instrument relating to any
Indebtedness, the performance of which, in the judgment of the Company’s
officers, has or is expected to have a Material Adverse Effect. For purposes of
this Agreement: (x) “Indebtedness” of any Person means, without duplication,
(A) all indebtedness for borrowed money, (B) all obligations issued, undertaken
or assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with generally accepted
accounting principles (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including

---13---



--------------------------------------------------------------------------------



 



obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses
(A) through (F) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; (y) “Contingent Obligation” means,
as to any Person, any direct or indirect liability, contingent or otherwise, of
that Person with respect to any indebtedness, lease, dividend or other
obligation of another Person if the primary purpose or intent of the Person
incurring such liability, or the primary effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreements relating thereto will be complied with, or that the
holders of such liability will be protected (in whole or in part) against loss
with respect thereto; and (z) “Person” means an individual or legal entity,
including but not limited to a corporation, a limited liability company, a
partnership, a joint venture, a trust, an unincorporated organization and a
government or any department or agency thereof.
     (u) Absence of Litigation. There is no action, suit or proceeding which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) except as specifically
disclosed in the SEC Documents, could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. Neither the Company nor any Subsidiary, nor any
director or officer thereof (in his capacity as such), is or has been the
subject of any action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty, except
as specifically disclosed in the SEC Documents. There has not been, and to the
knowledge of the Company, there is not pending any investigation by the
Principal Market, any court, public board, government agency, self-regulatory
organization or body, involving the Company or any current or former director or
officer of the Company (in his or her capacity as such).
     (v) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. Neither the Company nor any such Subsidiary has
been refused any insurance coverage sought or applied for and neither the
Company nor any such Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business on terms consistent with the market for the Company’s

---14---



--------------------------------------------------------------------------------



 



and such Subsidiaries’ respective lines of business at a cost that would not
have a Material Adverse Effect.
     (w) Employee Relations. Neither the Company nor any of its Subsidiaries is
a party to any collective bargaining agreement or employs any member of a union.
The Company and its Subsidiaries believe that their relations with their
employees are good and are not aware of any threatened or pending work
stoppages, strikes or similar activities. No executive officer of the Company or
any of its Subsidiaries (as defined in Rule 501(f) of the Securities Act) has
notified the Company or any such Subsidiary that such officer intends to leave
the Company or any such Subsidiary or otherwise terminate such officer’s
employment with the Company or any such Subsidiary. To the knowledge of the
Company, no executive officer of the Company or any of its Subsidiaries, is, or
is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters. The Company and its Subsidiaries are in compliance
in all material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
     (x) Title. The Company and its Subsidiaries have good and marketable title
in fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except for encumbrances that do not materially affect the value of such property
and do not interfere with the use made and proposed to be made of such property
by the Company and any of its Subsidiaries. Any real property and facilities
held under lease by the Company and any of its Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.
     (y) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, service marks and all
applications and registrations therefor, trade names, patents, patent rights,
copyrights, original works of authorship, inventions, trade secrets and other
intellectual property rights (“Intellectual Property Rights”) necessary to
conduct their respective businesses as now conducted. None of the Company’s
registered, or applied for, Intellectual Property Rights, to the extent the
Company has such Intellectual Property Rights, have expired or terminated or
have been abandoned, or are expected to expire or terminate or expected to be
abandoned, within three years from the date of this Agreement. The Company does
not, after reasonable investigation, have any knowledge of any infringement by
the Company or its Subsidiaries of Intellectual Property Rights of others. There
is no claim, action or proceeding being made or brought, or to the knowledge of
the Company, being threatened, against the Company or its Subsidiaries regarding
its Intellectual Property Rights. Neither the

---15---



--------------------------------------------------------------------------------



 



Company nor any of its Subsidiaries is aware of any facts or circumstances which
might give rise to any of the foregoing infringements or claims, actions or
proceedings. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
Intellectual Property Rights, except where failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     (z) Environmental Laws. The Company and its Subsidiaries, to their
knowledge, after commercially reasonable investigation: (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses, (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, (iv) do not own or operate, and have not owned or operated, any real
property (including soils, groundwater, surface water, buildings or other
structures) contaminated with any substance that is in violation of
Environmental Laws, (v) are not subject to liability for any Hazardous Substance
disposal or contamination on any third party property; (vi) have not been
associated with any release or threat of release of any Hazardous Materials; and
(vii) are not liable for any off-site disposal or contamination pursuant to any
Environmental Laws. There is no civil, criminal or administrative action, suit,
investigation, inquiry or proceeding pending or, to the knowledge of the
Company, threatened by or before any court or governmental authority against the
Company or any of its Subsidiaries relating to or arising from the Company’s nor
any Subsidiary’s non-compliance with any Environmental Laws, nor has the Company
received written notice of any alleged violations of Environmental Laws. The
term “Environmental Laws” means all federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.
     (aa) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
     (bb) Tax Status. The Company and each of its Subsidiaries (i) has made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or

---16---



--------------------------------------------------------------------------------



 



declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.
     (cc) Internal Accounting and Disclosure Controls. The Company and each of
its Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-14 under the Exchange Act) that are effective in ensuring that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the SEC,
including, without limitation, controls and procedures designed in to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. During the twelve months prior to the
date hereof neither the Company nor any of its Subsidiaries have received any
notice or correspondence from any accountant relating to any potential material
weakness in any part of the system of internal accounting controls of the
Company or any of its Subsidiaries.
     (dd) Off Balance Sheet Arrangements. There is no transaction, arrangement,
or other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.
     (ee) Investment Company Status. The Company is not, and upon consummation
of the sale of the Securities will not be, an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.
     (ff) Transfer Taxes. On each of the Initial Closing Date and the Final
Closing Date, all stock transfer or other taxes (other than income or similar
taxes) which are required to be paid in connection with the sale and transfer of
the Securities to be sold to Buyer hereunder will be, or will have been, fully
paid or provided for by the Company, and all laws imposing such taxes will be or
will have been complied with.

---17---



--------------------------------------------------------------------------------



 



     (gg) Manipulation of Price. The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) other than the Agent, sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (iii) other
than the Agent, paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.
     (hh) Disclosure. All disclosures provided to the Buyer regarding the
Company, its Subsidiaries and their respective businesses and the transactions
contemplated hereby, furnished by or on behalf of the Company (including the
Company’s representations and warranties set forth in this Agreement) are true
and correct in all material respects and do not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.
     (ii) No Additional Agreements. The Company does not have any agreement or
understanding with the Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.
     (jj) ERISA. Neither the Company nor any ERISA Affiliate maintains,
contributes to, or has ever maintained or contributed to, any liability or
contingent liability with respect to any employee benefit plan subject to ERISA.
     4. COVENANTS.
     (a) Best Efforts. Each party shall use its reasonable best efforts to
timely satisfy each of the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.
     (b) Form D and Blue Sky. The Company agrees to file a Form D with respect
to the Securities as required under Regulation D and to provide a copy thereof
to Buyers promptly after such filing. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Buyers at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyers on or prior to the Closing Date. The Company shall
make all filings and reports relating to the offer and sale of the Securities
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date.
     (c) Reporting Status. Until the date on which the Buyers shall have sold
all the Shares and Warrant Shares and none of the Warrants are outstanding, (the
“Reporting Period”), the Company shall file, in a timely manner, all reports
required to be filed with the SEC pursuant to the Exchange Act, and the Company
shall not terminate its status as an

---18---



--------------------------------------------------------------------------------



 



issuer required to file reports under the Exchange Act even if the Exchange Act
or the rules and regulations thereunder would permit such termination.
     (d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for general corporate and working capital purposes and not for
(i) the repayment of any outstanding Indebtedness of the Company or any of its
Subsidiaries, except for the repayment of outstanding indebtedness as set forth
on the Disclosure Schedule, or (ii) redemption or repurchase of any of its or
its Subsidiaries’ equity securities.
     (e) Financial Information. The Company agrees to send the following to
Buyer during the Reporting Period (i) unless the following are filed with the
SEC through EDGAR and are available to the public through the EDGAR system,
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports and Quarterly Reports on Form 10-K, 10-KSB, 10-Q or 10-QSB, any
interim reports or any consolidated balance sheets, income statements,
stockholders’ equity statements and/or cash flow statements for any period other
than annual, any Current Reports on Form 8-K and any registration statements
(other than on Form S-8) or amendments filed pursuant to the Securities Act,
(ii) on the same day as the release thereof, facsimile or e-mailed copies of all
press releases issued by the Company or any of its Subsidiaries, and
(iii) copies of any notices and other information made available or given to the
stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders. As used herein, “Business Day”
means any day other than Saturday, Sunday or other day on which commercial banks
in the City of New York are authorized or required by law to remain closed.
     (f) Listing. The Company shall promptly secure the listing of all of the
Shares and the Warrant Shares upon each national securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed
(subject to official notice of issuance) and shall maintain the listing of the
Shares and Warrant Shares from time to time issuable under the terms of the
Transaction Documents. The Company shall maintain the Common Stocks’
authorization for quotation on the Principal Market or an Approved Market (as
defined below). Neither the Company nor any of its Subsidiaries shall take any
action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market or an Approved Market. As
used herein, “Approved Market” shall mean any of the following: The New York
Stock Exchange, The NASDAQ Global Select Market, The NASDAQ Global Market, The
NASDAQ Capital Market, the American Stock Exchange or the NASD’s OTC Bulletin
Board. The Company shall pay all fees and expenses in connection with satisfying
its obligations under this Section 4(f).
     (g) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by Buyer in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and if Buyer effects a pledge of
Securities Buyer shall not be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any other Transaction Document, including, without

---19---



--------------------------------------------------------------------------------



 



limitation, Section 2(f) hereof; provided that Buyer and its pledgee shall be
required to comply with the provisions of Section 2(f) hereof in order to effect
a sale, transfer or assignment of Securities to such pledgee. The Company hereby
agrees to execute and deliver such documentation as a pledgee of the Securities
may reasonably request in connection with a pledge of the Securities to such
pledgee by an Investor
     (h) Disclosure of Transactions and Other Material Information. The Company
shall on or before the fourth Business Day immediately following the date of
this Agreement, file a press release describing the material terms of the
transactions contemplated by the Transaction Documents and a Current Report on
Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the Exchange Act and attaching the
material Transaction Documents (including, without limitation, this Agreement
and the form of the Warrants) as exhibits to such filing (including all
attachments, the “8-K Filing”). The Company shall not, and shall cause each of
its Subsidiaries and its and each of their respective officers, directors,
employees and agents, not to, provide Buyer with any material, nonpublic
information regarding the Company or any of its Subsidiaries from and after the
filing of the 8-K Filing with the SEC without the express written consent of
Buyer.
     (i) Reservation of Shares. The Company shall take all action necessary to
at all times have authorized and reserved for the purpose of issuance no less
than 100% of the the number of shares of Common Stock issuable upon exercise of
the Warrants issued at the Closing.
     (j) Conduct of Business. The business of the Company and its Subsidiaries
shall not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.
     (k) Delivery of Certificates. Upon any request for removal of restrictive
legends on the Shares or shares of Common Stock issuable in connection with the
exercise of the Warrants, certificates for shares of Common Stock will be
delivered to the Buyer within three (3) Trading Days.
     (l) Limitation On Sale Or Disposition Of Intellectual Property to Related
Parties. So long as any of the Warrants remain outstanding, the Company shall
not sell, convey, dispose of, spin off or assign any or all of its Intellectual
Property Rights (as defined in Section 3(x) above), or the rights to receive
proceeds from patent licensing agreements, patent infringement litigation or
other litigation related to such Intellectual Property Rights, in each case
without Buyer’s written consent, to any Related Party (as defined below). For
purposes hereof, “Related Party” shall mean any of the Company’s or any
Subsidiary’s officers, directors, persons who were officers or directors at any
time during the previous two (2) years, stockholders who beneficially own five
percent (5%) or more of the Common Stock, Strategic Investment Partners or
Affiliates (as defined below) or (ii) with any individual related by blood,
marriage, or adoption to any such individual or with any entity in which any
such entity or individual owns a five percent (5%) or more beneficial interest.
“Affiliate” for purposes hereof means, with respect to any person or

---20---



--------------------------------------------------------------------------------



 



entity, another person or entity that, directly or indirectly, (i) has a ten
percent (10%) or more equity interest in that person or entity, (ii) has ten
percent (10%) or more common ownership with that person or entity,
(iii) controls that person or entity, or (iv) shares common control with that
person or entity. “Control” or “Controls” for purposes hereof means that a
person or entity has the power, direct or indirect, to conduct or govern the
policies of another person or entity.
     (m) Integration. The Company has not and shall not, and shall use its best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Buyer, or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of the Principal Market in a manner that would require
stockholder approval of the sale of the securities to the Investor.
     5. REGISTER.
          The Company shall maintain at its principal executive offices (or such
other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Warrants in which the Company shall
record the name and address of the Person in whose name the Warrants have been
issued (including the name and address of each transferee), and the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of Buyer or its legal representatives.
     6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
          The obligation of the Company hereunder to issue and sell the Shares
and the related Warrants to Buyers at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:
               (i) Such Buyer shall have executed each of the Transaction
Documents to which it is a party and delivered the same to the Company.
               (ii) Such Buyer shall have delivered to the Escrow Agent the
Purchase Price for the Shares and the related Warrants being purchased by Buyer
at the Closing by wire transfer of immediately available funds pursuant to the
wire instructions provided by the Company.
               (iii) The representations and warranties of such Buyer shall be
true and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date, as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date), and such Buyer shall have performed, satisfied and
complied in all

---21---



--------------------------------------------------------------------------------



 



material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Buyer at or prior
to the Closing Date.
     7. CONDITIONS TO BUYER’S OBLIGATION TO PURCHASE.
          The obligation of each Buyer hereunder to purchase the Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer’s sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:
               (i) The Company shall have duly executed and delivered
(physically or by electronic copy) to such Buyer (i) each of the Transaction
Documents, (ii) the Shares as set forth on such Buyer’s signature page hereto,
and (iii) the related Warrants (allocated in such amounts as Buyer shall
request) being issued to such Buyer at the Closing pursuant to this Agreement in
an amount equal to 100% of the Shares purchased by such Buyer at an exercise
price per Series C Warrant Share of $1.00, subject to adjustment, as set forth
on such Buyer’s signature page hereto.
               (ii) Such Buyer shall have received the opinion of Richardson &
Patel LLP, the Company’s outside counsel (“Opinion of Counsel”), dated as of the
Closing Date, in substantially the form of Exhibit B attached hereto.
               (iii) The Company shall have delivered to such Buyer a
certificate evidencing the formation and good standing of the Company and each
of its Subsidiaries in such entity’s jurisdiction of formation issued by the
Secretary of State (or comparable office) of such jurisdiction, as of a date
within 10 days of the Closing Date.
               (iv) The Company shall have delivered to such Buyer a certificate
evidencing the Company’s qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) in each
jurisdiction in which the Company has so qualified, as of a date within 10 days
of the Closing Date.
               (v) The representations and warranties of the Company shall be
true and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date, as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Closing Date. Such Buyer shall have
received a certificate, executed by the Chief Executive Officer of the Company,
dated as of the Closing Date, to the foregoing effect and as to such other
matters as may be reasonably requested by such Buyer in the form attached hereto
as Exhibit C.
               (vi) The Common Stock (A) shall be designated for quotation or
listed on the Principal Market and (B) shall not have been suspended, as of the
Closing Date, by the

---22---



--------------------------------------------------------------------------------



 



SEC or the Principal Market from trading on the Principal Market nor shall
suspension by the SEC or the Principal Market have been threatened, as of the
Closing Date, either (I) in writing by the SEC or the Principal Market or
(II) by falling below the minimum listing maintenance requirements of the
Principal Market.
               (vii) The Company shall have delivered to such Buyer such other
documents relating to the transactions contemplated by this Agreement as such
Buyer or its counsel may reasonably request.
     8. TERMINATION. This Agreement may be terminated by Buyer by written notice
to the Company, if the Closing has not been consummated on or before January
___, 2008; provided, however, that no such termination will affect the right of
any party to sue for any breach by the other party (or parties).
     9. MISCELLANEOUS.
     (a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
     (b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

---23---



--------------------------------------------------------------------------------



 



     (c) Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
     (d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
     (e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyers makes any representation, warranty, covenant
or undertaking with respect to such matters. No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and all
of the Buyers. No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought.
     (f) Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the 2nd Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
     (g) Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Shares or the Warrants. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the holders of a majority of the Shares then held by the
Buyers. A Buyer may assign some or all of its rights hereunder without the
consent of the Company, in which event such assignee shall be deemed to be a
Buyer hereunder with respect to such assigned rights
     (h) No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
     (i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2, 2A

---24---



--------------------------------------------------------------------------------



 



and 3, and the agreements and covenants set forth in Sections 4, 5 and 9 shall
survive the Closing. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.
     (j) Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
     (k) Indemnification by the Company. In consideration of each Buyer’s
execution and delivery of the Transaction Documents and acquiring the Securities
thereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless each Buyer and each other holder of the Securities and all of their
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the “Buyer
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any Buyer Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Buyer Indemnitee as a result of, or arising out of, or relating
to (a) any misrepresentation or breach of any representation or warranty made by
the Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against Buyer Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (iii) the
status of Buyer or holder of the Securities as an investor in the Company
pursuant to the transactions contemplated by the Transaction Documents. The
Company shall not be obligated to indemnify a Buyer Indemnitee pursuant to this
Section 9(k) for Indemnified Liabilities to the extent such Indemnified
Liabilities are caused by acts of gross negligence or willful misconduct on the
part of Buyer Indemnitee. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.
     (l) No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

---25---



--------------------------------------------------------------------------------



 



     (m) Remedies. The Company, each Buyer, and each holder of the Securities
shall have all rights and remedies set forth in the Transaction Documents and
all rights and remedies which such Company or holders have been granted at any
time under any other agreement or contract and all of the rights which such
holders have under any law. Any Person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under the Transaction
Documents, any remedy at law may prove to be inadequate relief to the Buyer. The
Company therefore agrees that each Buyer shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.
     (n) Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever a Buyer exercises a right, election, demand or
option under a Transaction Document and the Company does not perform, in a
timely manner, its related obligations within the periods therein provided, then
such Buyer may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights.
     (o) Payment Set Aside. To the extent that the Company makes a payment or
payments to a Buyer hereunder or pursuant to any of the other Transaction
Documents or a Buyer enforces or exercises its rights hereunder or thereunder,
and such payment or payments or the proceeds of such enforcement or exercise or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other Person under any law (including, without limitation, any bankruptcy
law, foreign, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.
     (p) Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

---26---



--------------------------------------------------------------------------------



 



     (q) Independent Nature of Buyers’ Obligations and Rights. The obligations
of each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company will not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Buyers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.
[Signature Pages Follow]

---27---



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

           
Solar Enertech Corp.
  Address for Notice:
 
 
  1600 Adams Drive
 
 
  Menlo Park, CA 94025
 
 
        By: 
 
  Facsimile: (815) 336-8068
 
 
         
Name: Leo Shi Young
  Attention: Leo Shi Young,
 
Title: Chief Executive Officer
  Chief Executive Officer
 
 
       
With a copy to (which shall not constitute notice):
  Address for Notice:

 
  405 Lexington Avenue, 26th Floor

Richardson & Patel LLP
  New York, NY 10174

Attention: Jody R. Samuels, Esq.
       

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR BUYERS FOLLOWS]

 



--------------------------------------------------------------------------------



 



[BUYER SIGNATURE PAGES TO SOLAR ENERTECH CORP. SECURITIES PURCHASE AGREEMENT]
IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.
Name of Buyer:
Signature of Authorized Signatory of Buyer: __________________________
Name of Authorized Signatory:
Title of Authorized Signatory:
Email Address of Buyer:
Fax Number of Buyer:
Address for Notice of Buyer:
With a copy to (which shall not constitute notice):
Address for Delivery of Securities for Buyer (if not same as address for
notice):
Purchase Price per Share: $0.88
Number of Shares being Purchased:
Total Purchase Price: $
Series C Warrant Shares: ________
EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]
If Buyer is not a “U.S. person”, as such term is defined in Rule 902(k) of the
Securities Act of 1933, as amended, please check the following box o.
By checking this box and executing this signature page Buyer understands and
agrees that it has made additional representations to the Company pursuant to
Section 2A of this Agreement that U.S. persons have not been asked to make.
[ADDITIONAL BUYER SIGNATURE PAGES FOLLOW]

 